DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-25 are pending.
Claims 1-25 are rejected.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/06/2020 and 02/28/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Priority
Provisional:
Acknowledgment is made of applicant’s claim for priority to provisional application no. 62721749 filled on 08/23/2018.
Drawings
Drawings submitted on 04/29/2019 are acceptable for the examination purpose.
Claim Objections
Claims 1-25 are objected to because of the following informalities:  
Claim 1:
	Claim 1 is objected to because of the following informalities: Claim 1 recites the limitation “injecting impedance on to a high voltage (HV) transmission line” in line 1. The phrases “injecting impedance on to” is grammatically incorrect.
into a high voltage (HV) transmission line”
	Appropriate correction is required.

Claim 1:
	Claim 1 is objected to because of the following informalities: 
Claim 1 recites:
the limitation “high voltage (HV) transmission line” in lines 1, 9, 15, and 19.
the limitation “HV power line” in lines 3, 4, 5, and 18.
	Claim 1 inconsistently used high voltage (HV) “power line” and high voltage (HV) “transmission line” in several places. Claim 1 used these two limitations to describe same component “high voltage transmission line.”
	For the examination purpose, to maintain consistency throughout the claim, the limitation “power line” in lines 3, 4, 5, and 18 are construed as “transmission line”
 Appropriate correction is required.

Claim 1:
	Claim 1 is objected to because of the following informalities: 
Claim 1 recites the limitation “detect changes in power flow over the HV transmission line” in line 4 and further recites the limitation "changes in power flow on the HV transmission line" in lines 18-19. The phrases “power flow over the HV transmission line” and "changes in power flow on the HV transmission line "are grammatically incorrect. It’s unclear how power flows “over” or “on” a transmission line.

the limitation “detect changes in power flow over the HV transmission line” in line 4 is construed as “detect changes in power flow in the HV transmission line”
the limitation "changes in power flow on the HV transmission line" in lines 18-19 is construed as "changes in power flow in the HV transmission line."
 Appropriate correction is required.

Claim 7:
	Claim 7 is objected to because of the following informalities: Claim 7 recites the limitation “injecting impedance waveform on to a high voltage (HV) transmission line” in line 1. The phrases “injecting impedance waveform on to” is grammatically incorrect.
	For the examination purpose, the limitation is construed as “injecting impedance waveform into a high voltage (HV) transmission line”
Appropriate correction is required.

Claim 7:
	Claim 7 is objected to because of the following informalities: 
Claim 7 recites:
the limitation “high voltage (HV) transmission line” in lines 1, 7, 10, and 16.
the limitation “HV power line” in lines 3, 4, and 5.

	For the examination purpose, to maintain consistency throughout the claim, the limitation “power line” in lines 3, 4, and 5 are construed as “transmission line”
 Appropriate correction is required.

Claim 10:
	Claim 10 is objected to because of the following informalities: Claim 10 recites the limitation “injected on the HV transmission line” in lines 4-5. The phrase “injected on the HV transmission line” is grammatically incorrect. It’s unclear how impedance is injected “on” a transmission line.
	For the examination purpose the limitation is construed as “injected in the HV transmission line”
 Appropriate correction is required.

Claim 11:
	Claim 11 is objected to because of the following informalities: Claim 11 recites the limitation “injection of impedance on to a high voltage (HV) transmission line” in line 1 and “impedance injection on to a high voltage (HV) transmission line” in line 10. The phrases “on to a high voltage (HV) transmission line” is grammatically incorrect.
into a high voltage (HV) transmission line” in line 1 and “impedance injection into a high voltage (HV) transmission line” in line 10.
Appropriate correction is required.

Claim 11:
	Claim 11 is objected to because of the following informalities: Claim 11 recites the limitation “disturbance or power flow imbalance on the HV transmission line” in line 4. The phrases “on the HV transmission line” is grammatically incorrect.
	For the examination purpose, the limitation is construed as “disturbance or power flow imbalance in the HV transmission line.”
Appropriate correction is required.

Claim 19:
	Claim 19 is objected to because of the following informalities: Claim 19 recites the limitation “on to the high voltage (HV) transmission line” in line 2. The phrases “on to the high voltage (HV) transmission line” is grammatically incorrect.
	For the examination purpose, the limitation is construed as “into the high voltage (HV) transmission line.”
Appropriate correction is required.



Claim 20:
	Claim 20 is objected to because of the following informalities: Claim 20 recites the limitation “on to a high voltage (HV) transmission line” in line 1 and “on to the HV transmission line” lines 8 and 11. The phrases “on to high voltage (HV) transmission line” is grammatically incorrect.
	For the examination purpose, the limitations are construed as “into a high voltage (HV) transmission line” in line 1 and “into the HV transmission line” lines 8 and 11.
Appropriate correction is required.

Claim 25:
	Claim 25 is objected to because of the following informalities: Claim 20 recites the limitation “on to the HV transmission line” in line 2. The phrases “on to the HV transmission line” is grammatically incorrect.
	For the examination purpose, the limitations is construed as “into the HV transmission line”.
Appropriate correction is required.

Claims 2-6 and 10:
	Based on their dependencies on claim 1, claims 2-6 and 10 also include the same deficiencies as claim 1; therefore, claims 2-6 and 10 are also objected to for the same reasons as described above in claim 1.

Claims 8-9:
	Based on their dependencies on claim 7, claims 8-9 also include the same deficiencies as claim 7; therefore, claims 8-9 are also objected to for the same reasons as described above in claim 7.

Claims 12-19:
	Based on their dependencies on claim 11, claims 12-19 also include the same deficiencies as claim 11; therefore, claims 12-19 are also objected to for the same reasons as described above in claim 1.

Claims 21-25:
	Based on their dependencies on claim 20, claims 21-25 also include the same deficiencies as claim 20; therefore, claims 21-25 are also objected to for the same reasons as described above in claim 1.
Claim Rejections - 35 USC § 112
35 U.S.C. 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.


The imitations of claims include insufficient antecedent basis:  
Claim 1:
	Claim 1 recites the limitation “transfer the sensed data” in lines 3-6. There is insufficient antecedent basis for this limitation in the claim.
	For the examination purpose, the limitation “transfer the sensed data” is construed as “transfer sensed data.”
	Appropriate corrections are required.

Claim 1:
	Claim 1 recites the limitation "each distributed IIM" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
	For the examination purpose, the limitation is construed as "each of the distributed IIM."
	Appropriate corrections are required.

Claim 1:
	Claim 1 recites the limitation "each TL-FACTS-based IIU including" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.
	For the examination purpose, the limitation is construed as "each of the TL-FACTS-based IIU including."
	Appropriate corrections are required.


Claim 1:
	Claim 1 recites the limitation "and changes in power flow in the HV transmission line" in lines 18-19. There is insufficient antecedent basis for this limitation in the claim.
	For the examination purpose, the limitation is construed as "and the detected changes in power flow in the HV transmission line"
	Appropriate corrections are required.

Claims 2-6:
	Claims 2-6 recite the limitation "each TL-FACTS-based IIU" in line 1. There are insufficient antecedent basis for this limitation in the claims.
	For the examination purpose, the limitation is construed as "each of the TL-FACTS-based IIU"
	Appropriate corrections are required.

Claim 5:
	Claim 5 recites the limitation "each distributed IIM" in line 6. There is insufficient antecedent basis for this limitation in the claim.
	For the examination purpose, the limitation is construed as "each of the distributed IIM."
	Appropriate corrections are required.



Claim 7:
	Claim 7 recites the limitation "sensed and monitored data" in line 5. There is insufficient antecedent basis for this limitation in the claim.
	For the examination purpose, the limitation is construed as "the sensed and monitored data"
	Appropriate corrections are required.

Claim 7:
	Claim 7 recites the limitation "each IIM comprising" in line 8 and “each IIM including” in line 10. There are insufficient antecedent basis for these limitations in the claim.
	For the examination purpose, the limitations are construed as "each of the IIM comprising" in line 8 and “each of the IIM including” in line 10.
	Appropriate corrections are required.

Claim 7:
	Claim 7 recites the limitation "controlled by master control module" in line 21. There is insufficient antecedent basis for the limitation in the claim.
	For the examination purpose, the limitation is construed as "controlled by the master control module.”
	Appropriate corrections are required.


Claim 8:
	Claim 8 recites the limitation "each TL-FACTS-based IIU" in line 1. There is insufficient antecedent basis for this limitation in the claim.
	For the examination purpose, the limitation is construed as "each of the TL-FACTS-based IIU"
	Appropriate corrections are required.

Claim 9:
	Claim 9 recites the limitation "each IIM" in line 1. There is insufficient antecedent basis for this limitation in the claim.
	For the examination purpose, the limitation is construed as "each of the IIM"
	Appropriate corrections are required.

Claim 16:
	Claim 16 recites the limitation "at a supervisory utility" in line 2. There is insufficient antecedent basis for this limitation in the claim.
	For the examination purpose, the limitation is construed as "at the supervisory utility"
	Appropriate corrections are required.

Claims 22-24:
	Claims 22-24 recites the limitation "each TL-FACTS-based IIU" in line 1. There is insufficient antecedent basis for this limitation in the claim.
of the TL-FACTS-based IIU"
	Appropriate corrections are required.

Claim 24:
	Claim 24 recites the limitation "at a supervisory utility" in line 3. There is insufficient antecedent basis for this limitation in the claim.
	For the examination purpose, the limitation is construed as "at the supervisory utility."
	Appropriate corrections are required.

Claim 25:
	Claim 25 recites the limitation "the rectangular waveforms" in line 3. There is insufficient antecedent basis for this limitation in the claim.
	For the examination purpose, the limitation is construed as "rectangular waveforms."
	Appropriate corrections are required.

The imitations of claims are unclear:
Claim 1:
	Claim 1 recites the limitation “a plurality of sensors distributed over and coupled to the HV transmission line” and “transfer 
	For the examination purpose, the limitation “a master control module configured to receive sensed data from one or more local sensors” is construed as “a master control module configured to receive sensed data sensed by one or more local sensors from the one or more local sensors.”
	Appropriate corrections are required.

Claim 1:
	Claim 1 recites the limitation “the local clock is synchronizable with other local clocks in the distributed IIMs” in lines 21-22. This limitation describes that the local clock is “synchronizable,” which means that the local clock has the capability of being synchronized with other clocks. However, it’s not clear if the feature “synchronizing” of  the local clock with other local clocks in the distributed IIMs is required for the system of claim 1 or not. In other words the word “synchronizable” merely means that the local 
	For the examination purpose, the limitation is construed as “the local clock is synchronized with other local clocks in the distributed IIMs”
	Appropriate corrections are required.

Claim 5:
	Claim 5 recites the limitation “the switching control signals from the master control and” in lines 3-4. The master control in this limitation refers to master control module of claim 1. 
	For the examination purpose, the limitation is construed as “the switching control signals from the master control module and.”
	Appropriate corrections are required.

Claim 7:
	Claim 7 recites the limitation “the local clock is synchronizable with other local clocks in the distributed IIMs” in line 22. This limitation describes that the local clock is “synchronizable,” which means that the local clock has the capability of being synchronized with other clocks. However, it’s not clear if the feature “synchronizing” of  the local clock with other local clocks in the distributed IIMs is required for the system of claim 1 or not. In other words the word “synchronizable” merely means that the local clock has that feature, but it doesn’t mean that the feature “synchronizing” is a required component of the system of claim 7.
synchronized with other local clocks in the distributed IIMs.”
	Appropriate corrections are required.

Claim 8:
	Claim 8 recites the limitation “the switching control signals from the master control and” in lines 3-4. The master control in this limitation refers to master control module of claim 7. 
	For the examination purpose, the limitation is construed as “the switching control signals from the master control module and.”
	Appropriate corrections are required.

Claim 9:
	Claim 9 recites the limitation “the utility supervisory” in line 2. The utility supervisory in this limitation refers to the “supervisory utility” of claim 7. 
	For the examination purpose, the limitation is construed as “the supervisory utility.”
	Appropriate corrections are required.

Claim 22:
	Claim 22 recites the limitation “the local clock is synchronizable with other local clocks” in line 10. This limitation describes that the local clock is “synchronizable,” which means that the local clock has the capability of being synchronized with other clocks. 
	For the examination purpose, the limitation is construed as “the local clock is synchronized with other local clocks.”
	Appropriate corrections are required.

Claims 2-6 and 10:
	Based on their dependencies on claim 1, claims 2-6 and 10 also include the same deficiencies as claim 1; therefore, claims 2-6 and 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8-9:
	Based on their dependencies on claim 7, claims 8-9 also include the same deficiencies as claim 7; therefore, claims 8-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12-19:
	Based on their dependencies on claim 11, claims 12-19 also include the same deficiencies as claim 11; therefore, claims 12-19 are rejected under 35 U.S.C. 112(b) as 

Claims 21-25:
	Based on their dependencies on claim 20, claims 21-25 also include the same deficiencies as claim 20; therefore, claims 21-25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 11-14, 16-18 s/are rejected under 35 U.S.C. 103 as being unpatentable over Inam et al. (US20170237255A1) [hereinafter Inam], and further in view of Iyer et al. (US20170163245A1) [hereinafter Iyer].
Claim 11:
	Regarding claim 11, Inam discloses, “A method for” “injection of impedance into a high voltage (HV) transmission line,” “the method being performed by a plurality of impedance injection modules (IIMs) coupled to the HV transmission line, the method comprising:” [See the method for synchronized injection of impedance into a HV transmission line where plurality of impedance injection modules 301 are coupled to HV line: “total power system as per the present invention, with two HV power grids 910 and 920 and associated distributed impedance injection modules 301,.” (¶62)… “This enable FACTS-based control 602 of power generation and input into the HV power grid with high-speed communication capability 410” (¶59)… “Injection Modules that are attached to the HV power grid to control the power flow on the HV transmission lines.” (¶29)… “the distributed control based on the local distributed control modules, such as the intelligent and self-aware distributed impedance (or equivalent voltage) injection modules attached to the HV transmission lines 108” (¶46)];
	“identifying disturbance or power flow imbalance in the HV transmission line or receiving a command from supervisory utility for meeting a target grid system objective;” [Examiner notes that claim requires only one of 1. identifying disturbance or power flow imbalance in the HV transmission line, or 2. receiving a command from supervisory utility for meeting a target grid system objective. Further claim requires identifying only one of 1. disturbance in the HV transmission line or 2. power flow imbalance in the HV transmission line. Inam teaches: See the system detect disturbance or power flow imbalance (e.g.; drop in voltage and oscillations) in the HV transmission line: “The distributed impedance injection modules CDIIMs are still used to recognize the disturbances and problems of the HV power grid” “uses the built-in high-speed FACTS-based control capability and high-speed communication capability of the CDIIMs, currently used for fast recognition and correction of localized power flow imbalances or other instabilities or alternate conditions to also recognize any disturbances of the local connected sections of the HV power grid” (¶47)];
	“defining an impedance injection waveform in response to the identified disturbance, power flow imbalance or the command received from the supervisory utility;” [Examiner notes that claim requires defining an impedance injection waveform in response to only of 1. the identified disturbance, 2. power flow imbalance or 3. the command received from the supervisory. Inam teaches: See defining impedance injection waveform (e.g.; defining required impedance injection amount in response to identified disturbance in order to eliminate the disturbance) based on the detected disturbance: “These CDIIM 301 or distributed impedance injection modules are made self-aware and have sufficient intelligence, computing capability, communication capability and control capability to respond locally to any sensed disturbance in a sub-cyclic timeframe.” (¶46)… “This enables coordinated action of the distributed impedance injection modules and all the other connected actuator devices in the total power system, to overcome and/or limit the disturbances within the local control area and the total power system via control capability established in a hierarchical manner.” (¶55)];
	“generating injection information based on the defined impedance injection waveform; sending the injection information to one or more local IIMs; and initiating impedance injection on to the HV transmission line based on the injection information.” [See the system generates impedance injection information based on the impedance injection waveform (e.g.; generating control signal in order to inject an identified amount of impedance), and then sending the control signal to the IIMs to initiate impedance injection: “These CDIIM 301 or distributed impedance injection modules are made self-aware and have sufficient intelligence, computing capability, communication capability and control capability to respond locally to any sensed disturbance in a sub-cyclic timeframe. To further improve the operational efficiencies of the HV power grid and provide fast response capability to overcome any disturbances recognized by the CDIIMs 301 locally” (¶46)], but doesn’t explicitly disclose, “synchronized injection of impedance”
	However, Iyer discloses, “synchronized injection of impedance” [See the synchronized injection of impedance: “A master control block 408 coordinates and synchronizes the operation of the secondary controllers 406A and 406B to provide the corrective impedance injection.” (¶45)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of having synchronized injection of impedance taught by Iyer with the method taught by Inam as discussed above. A person of ordinary skill in the controlling impedance injection field [Iyer: “Hence the system using spatially distributed active impedance-injection modules 300 provides for a much smoother and efficient method for balancing the grid.” (¶13)].

Claim 12:
	Regarding claim 12, Inam and Iyer disclose all the elements of claim 11.
	Regarding claim 12, Inam further discloses, “determining whether local resource from the one or more local IIMs is available to generate the impedance injection waveform; and in response to determining that the local resource is available, generating the impedance injection waveform using the local resource.” [See available local resources are determined (e.g.; available local resources from 301) and are used to generate impedance injection waveform (e.g.; required amount of impedance injection): “The local CDIIM 301 respond to the oscillations by producing and injecting damping voltages on the line as has been described in the parent application” (¶64)… “The local sensing and monitoring capability of the CDIIM 301 senses the oscillations and the unbalanced HV power grid condition and the control element reacts by generating and injecting the necessary impedance/voltages to dampen the oscillations and to re-balance the HV power grid.” (¶66)].



Claim 13:
	Regarding claim 13, Inam and Iyer disclose all the elements of claims 11-12.
	Regarding claim 13, Inam further discloses, “in response to determining that the local resource from the one or more local IlMs is unavailable, identifying one or more IIMs in a neighboring location having available resource to generate the impedance injection waveform; and generating the impedance injection waveform using the available resource of the one or IIMs in the neighboring location.” [Examiner notes that the claim limitations broadly claims that resources related to neighboring IIMs are used for impedance injection when resources related to local IIMs are not available or not feasible to use. See neighboring IIM resources are used to generate impedance injection waveform (e.g.; amount of required impedance injection) in order to provide fast response capability to overcome any disturbances (e.g.; using neighboring IIMs are  more feasible/appropriate): “To further improve the operational efficiencies of the HV power grid and provide fast response capability to overcome any disturbances recognized by the CDIIMs 301 locally, fast communication capability 303 has been established between the neighboring CDIIMs 301” “Each LINC 302 provides communication and coordination of the operation of a plurality of CDIIM 301 covering a local area and also provides for high-speed communication 303 to other LINCs 302 when coordination and fast response is needed for disturbances that have the possibility of spreading to neighboring LINCs 302 controlled segments of the HV power grid.” (¶46)].
	



Claim 14:
	Regarding claim 14, Inam and Iyer disclose all the elements of claim 11.
	Regarding claim 14, Inam further discloses, “the injection information includes a start time of injection, a stop time of injection,” “of the impedance injection waveform.” [See the start and stop time of injection (e.g.; sub cyclic timeframe with a start time and stop time of the time cycle): “These CDIIM 301 or distributed impedance injection modules are made self-aware and have sufficient intelligence, computing capability, communication capability and control capability to respond locally to any sensed disturbance in a sub-cyclic timeframe.” (¶46)], but doesn’t explicitly disclose, “the injection information includes” “an amplitude of the impedance injection waveform.”
	However, Iyer discloses, “the injection information includes” “an amplitude of the impedance injection waveform.” [See the injection information including amplitude information: “The invention uses of a plurality of secondary windings with individual voltage converters that are used to generate voltages of the correct polarity and amplitude to be impressed on the high-voltage power-lines. The distributed impedance-injection modules comprising the plurality of injector blocks that enable generation and injection of the right impedance, inductive or capacitive as required, for dynamic line balancing is disclosed. These distributed impedance injection-modules are direct attached to the HV transmission lines at the towers or at special support structures that can help support the weight of the modules.” (¶39)].
[Iyer: “Hence the system using spatially distributed active impedance-injection modules 300 provides for a much smoother and efficient method for balancing the grid.” (¶13)].

Claim 16:
	Regarding claim 16, Inam and Iyer disclose all the elements of claim 11 and 14, but Inam doesn’t explicitly disclose, “the start time and the stop time are synchronized with a master clock at a supervisory utility.”
	However, Iyer discloses, “the start time and the stop time are synchronized with a master clock at a supervisory utility.” [See the time (e.g.; start time, stop time) is synchronized with a master controller 408: “A master control block 408 coordinates and synchronizes the operation of the secondary controllers 406A and 406B to provide the corrective impedance injection.” (¶45)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of synchronizing the time with a master controller taught by Iyer with the method taught by Inam as discussed above. A person of ordinary skill in the controlling impedance injection field would have been motivated to make such combination in order to provide an efficient [Iyer: “Hence the system using spatially distributed active impedance-injection modules 300 provides for a much smoother and efficient method for balancing the grid.” (¶13)].

Claim 17:
	Regarding claim 17, Inam and Iyer disclose all the elements of claim 11 and 14, but Inam doesn’t explicitly disclose, “the start time and the stop time are synchronized with a master global clock.”
	However, Iyer discloses, “the start time and the stop time are synchronized with a master global clock.” [See the time (e.g.; start time, stop time) is synchronized with a master clock: “A master control block 408 coordinates and synchronizes the operation of the secondary controllers 406A and 406B to provide the corrective impedance injection.” (¶45)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of synchronizing the time with a master clock taught by Iyer with the method taught by Inam as discussed above. A person of ordinary skill in the controlling impedance injection field would have been motivated to make such combination in order to provide an efficient method for grid balancing [Iyer: “Hence the system using spatially distributed active impedance-injection modules 300 provides for a much smoother and efficient method for balancing the grid.” (¶13)].


Claim 18:
	Regarding claim 18, Inam and Iyer disclose all the elements of claim 11.
	Regarding claim 18, Inam further discloses, “the injection information is sent to the one or more local IIMs through a local intelligence center (LINAC) that is communicatively coupled to the one or more local IIMs for high-speed communication.” [See the injection information are communicated with local IIMs through LINAC using high speed communication: “using distributed impedance injection modules such as CDIIMs with local high-speed (speeds that enable sub-cyclic response) communication and control capabilities provided by the local intelligence centers (LINCs), in high-speed communication with other actuator devices and miscellaneous FACTS-coupled actuator devices at and outside the HV power transmission grid edge.” (¶44)… “Each LINC 302 provides communication and coordination of the operation of a plurality of CDIIM 301 covering a local area and also provides for high-speed communication 303 to other LINCs 302 when coordination and fast response is needed for disturbances that have the possibility of spreading to neighboring LINCs 302 controlled segments of the HV power grid.” (¶46)].





Allowable Subject Matter
Claims 1-6, and 10:
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) and the claim objections set forth in this Office action.
Claims 2-6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 7-9:
Claim 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) and the claim objections set forth in this Office action.
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 15 and 19:
Claims 15 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) and the claim objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 20-25:
Claim 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) and the claim objections set forth in this Office action.
Claims 21-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the PTO-892 Notice of Reference Cited document.
US20170235286A1 - System and Method for Distributed Grid Control with Sub-Cyclic Local Response Capability:
	Distributed static synchronous series compensators (DSSSCs) which may also be designated tower routers capable of injecting series inductive or capacitive impedances to enable distributed power-flow control. (abstract)

US20180138702A1 - Systems and Methods for Voltage Regulation Using Split-Conductors With Loop Current Reduction:
	A split-conductor electrical-injection power substation uses EIDs to inject voltage and impedance into split-conductors. Splitting the transmission line conductor into multiple, parallel wires reduces the current in each wire, allowing the use of smaller electrical-injection devices in higher current distribution systems. (¶15)

US20140032148A1 - System and Method for Impedance Measurement Using Series and Shunt Injection:
	A method of impedance measurement in a three-phase alternating current (AC) system. The method comprises injecting a shunt perturbation signal into the three-

US5198746A - Transmission line dynamic impedance compensation system:
	A series impedance compensation system for a set of transmission lines which are used for electrical power transmission, with these parallel lines being protected from the transient faults and dynamic subsynchronous oscillation problems. (abstract)

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/M.S./
Examiner
Art Unit 2116



/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116